Title: To James Madison from Josiah Weston, 5 June 1813
From: Weston, Josiah
To: Madison, James


Custom House New Bedford June 5th. 1813
Capt David Leslie informed me about fifteen days since that Mr. Eli Haskell had sollicited him to join his party consisting of himself and James Washburn Joseph Howland & his Son Frances Howland & Stephen Merrihew for the purpose of procureing the depositions of them selves & others to effect my removal from the Collectorship of this place & obtain the appointment of John Hawes & the office of Deputy for himself, & this day the Honbl. Elihu Slocum has informed me that said Haskell has also invited him, they have enquired of Mr. Haskell what the charges are & what the depositions taken & to be taken are to embrace & are informed of the following

1stThat I had taken a bbl oil from my seller belonging to the light Houses under my care & sent it to a factory which I own part of.
2nd.That sundry informations were given me against a number of Cargoes of Plaister of Paris with a view of obtaining the part which by law accrues to the informer in case of condemnation, & Instead of paying out to the informer one half of the property condemned I paid out only one quarter after deducting the Costs this is to be supported by the deposition of the informer & receiver.
3dThat when some old oil & foots of Casks were condemned as unfit for the use of the light Houses I sold it to Joseph Howland for $50. & did not give credit for it in my accounts.
4th.That Charles Cutter now in New York could testify something but what he did not know & that Joseph Howland had gone to New York to obtain the deposition.
5th.That when I inspected the old oil belonging to the light Houses under my care by trying it in small lamps that I took from each cask a quart or more & did not return it but converted it to private use amounting to three or four Gallons
6th.That I said that I had made $700 out of a smugler this is to be supported by the testimony of Frances Howland

The above are all the charges I have been able to obtain information of whether or not they are to be forwarded or any part of them or any other I cannot say, but think it my duty to reply to them. In regard to the first it is not true no oil belonging to the United States has been converted to any other use the Casks of oil alluded to I bought of Samuel Rodman it was taken from the Seller of his Candle works by Nathaniel Wheeler Overseer of the Factory & it stood in a wagon near the seller where the U.States oil is while Mr. Wheeler went with me into the house to settle an account he then carried it to the Factory.
The second charge if it is as I have understood and as I have stated it is true. After deducting all charges I paid over to the U.States one half I then divided the other half equaly between the informer & myself this is my oppinion of the law but they contend that the informer is to share half.
The Third charge was made to the secretary of the Treasury by Mr Jos. Howland as the secretary informed me, I wrote him an explanation & on the 13th. April last he acknowledged the receipt of it & requested me to nominate a Successor to Mr. Howland keeper of the light house I nominated one but his appointment has not been received I have accordingly renewed the nomination by the present mail beleiveing that my former one was not received.
The fourth charge not being Specific I cannot reply to it but supose it relates to my agreeing with said Cutter last summer to Give him the informers moiety if he would put me in a way to detect some goods which I believed the above named persons were about to smuggle from St Andrews said Cutter informed me that he should go in the vessel himself & would engage if I would secure to him $250 which he had in the Company I took the advice of the District Atty & General Dearborn & agreed, but the declaration of War prevented the goods from being brought.
The fifth charge is not true the several quarts of oil brought to my office in the gallon pot were not returned when the vessel went back after oil from another Cask but when the lamps were filled was put into a paint keg on account of the leaking of the measure this keg collected about four Gallons by the time I had proved all the oil, it was then put into a cask which had been mostly drawn of to fill up Casks sent to the light Houses where it now remains.
The sixth Charge that I said that I had made $700 out of a Smugler is a pervertion of meaning I was asked how much money I had made by seizures I replyed but little that the Plaister was appraised very low & after paying the charges & informers but little was left except in one case I had made $700 or words to that effect. I believed then & I believe now that they knew that I alluded to the Schooner Mars & Cargo which after a most tedious lawsuit had been condemned both at the District & the Circuit Court which will net to me that sum but I understand that Frances Howland has agreed to give his deposition & convey the Idea that the $700 were obtained as a bribe in some improper maner.
Two reasons unite to lead these persons to wish to destroy me at this time. I have instituted an enquiry into a report that Joseph Howland & son have been smugling through the Island of Nantucket and also an enquiry into the conduct of the person to be offered as my successor who it is said has obtained of me a clearance for his vessel by false representation when his vessel was not in this District.
I have seized vessels & property of the before named Company for violating the nonintercource act & smugling Sugar & Coffe from St. Andrews & have obtained Judgment of Court in some cases & in the rest the oppinion of Court is not obtained, in these suits I have been confronted with much personal abuse & with depositions on tryal of the most corupt nature, but they did not influence the Court. Sd Haskel is the only person in the above Company to my knowledge who is not in the above situation & he was Deputy Marshall & sold about 250 Tons Plaister belonging to Jos. Howland & son which I had caused to be condemned on the 1st. of August last & did not pay over the money till December when his bondsmen were alarmed & the Marshall removed him from office & when I was last at court the whole was not paid.
The emoluments of this office which have heretofore been inadequate to the tedious duties of it are now & will be for a year to come very considerable by reason of the blockade of other ports—which operates on these persons to indeavour to obtain it themselves. I can only add that it would be a satisfaction to me that my conduct might be investigated by some person or persons whom the executive has confidence in if their communications create susspiciones of me. I am Your Obedient Humble Servant
J. Weston Collr
